Name: 96/334/EC: Commission Decision of 3 May 1996 authorizing Sweden to adopt more stringent provisions concerning the presence of Avena fatua in cereal seed (Only the Swedish text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  agricultural policy;  means of agricultural production;  Europe;  plant product;  tariff policy
 Date Published: 1996-05-25

 Avis juridique important|31996D033496/334/EC: Commission Decision of 3 May 1996 authorizing Sweden to adopt more stringent provisions concerning the presence of Avena fatua in cereal seed (Only the Swedish text is authentic) (Text with EEA relevance) Official Journal L 127 , 25/05/1996 P. 0039 - 0039COMMISSION DECISION of 3 May 1996 authorizing Sweden to adopt more stringent provisions concerning the presence of Avena fatua in cereal seed (Only the Swedish text is authentic) (Text with EEA relevance) (96/334/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), as last amended by Commission Directive 95/6/EC (2), and in particular Article 14 (1 a) thereof,Having regard to Commission Directive 74/268/EEC of 2 May 1974 establishing certain conditions concerning the presence of Avena fatua in fodder plant and cereal seed (3), as last amended by Directive 78/511/EEC (4),Having regard to the request submitted by Sweden,Whereas the abovementioned Directive lays down tolerances as regards the presence of Avena fatua in cereal seed;Whereas it nevertheless permits Member States to subject seeds of their home production to requirements which are more rigorous;Whereas Sweden avails itself of this provision;Whereas, moreover, there is a campaign to eradicate Avena fatua from crops grown in this Member State;Whereas the applicant Member State should therefore be authorized to adopt more stringent provisions as regards the marketing of seed originating in other Member States;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1 Sweden is authorized to prescribe that cereal seed may not be marketed in its territory unless it is accompanied by an official certificate issued in accordance with the provisions of Article 11 of Directive 66/402/EEC and complies with the conditions set out in Article 2 of Directive 74/268/EEC.Article 2 Sweden shall notify the Commission as to the date from which and the manner in which it intends to avail itself of the authorization granted in Article 1. The Commission shall inform the other Member States thereof.Article 3 This Decision is addressed to the Kingdom of Sweden.Done at Brussels, 3 May 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No 125, 11. 7. 1966, p. 2309/66.(2) OJ No L 67, 25. 3. 1995, p. 30.(3) OJ No L 141, 24. 5. 1974, p. 19.(4) OJ No L 157, 15. 6. 1978, p. 34.